DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0324874 to Gill et al. (“Gill”) in view of U.S. Publication No. 2002/0049687 to Helsper et al. ("Helsper").

Regarding Claim 1, Gill teaches:
A computer-implemented method comprising: 
allocating a first set of resources to a partition that is hosted on a data processing system (Gill: Paragraph [0022], “Nodes may run virtual machines, which may be executed using the computational resources of one or more of the nodes”); 
operating the partition on the data processing system using the first set of resources (Gill: Paragraph [0022], “Nodes may run virtual machines, which may be executed using the computational resources of one or more of the nodes”); 
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0032], “Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de-allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; wherein the time interval would be the time for the recovery cluster to be done which is also described in the Applicant’s specification as a time interval being equivalent to the recovery time; wherein Gill teaches that only some of the cluster could be inaccessible which may be interpreted as not catastrophic, however, later in the office action Helsper will further clarify a slowdown which explicitly is not a catastrophic error);
allocating a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and ; and 
continuing operation of the partition on the data processing system using the first set of resources and the second set of resources for a duration of the time interval (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”; and Paragraph [0032], “Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de-allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; wherein the additional resources are used for at least a portion of the duration it takes to finish using the recovery cluster); and
based on an elapsing of the time interval, removing the second set of resources from the partition (Gill: Paragraph [0032], “Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that .

However, Gill does not appear to clearly teach (italics indicates emphasis):
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources.

However, in the same field of endeavor, Helsper teaches:
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources (Helsper: Paragraph [0016], “The performance forecasting system may also take one or more response actions, such as activating an alarm condition, imputing a missing or deviant input value, reallocating communication resources, reallocating processing resources, changing system configuration settings, discontinuing non-critical system functions, restarting a hung application program, and changing an advertising program. The forecasting system may automatically implement one or more of these actions in response to a forecasted system slowdown or failure”; and Claim 20, “compute a performance forecast for the computer system based on the set of output values for the current time interval, compare the performance forecast to a tolerance band, and take one or more response actions in response to the performance forecast selected from the group including activating an alarm condition, imputing a missing or deviant input value, reallocating communication resources, reallocating processing resources, changing system configuration settings, discontinuing non-critical system functions, restarting an application, and changing an advertising program. The forecasting ; 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Gill by adjusting the allocation of processing resources based on a non-catastrophic recovery event, as taught by Helsper.  One of ordinary skill in the art would have been motivated to use the methods of Helsper because by detecting accurately slowdowns the system can make accurate preventative measures such as reallocating processing resources. (Helsper: Paragraph [0008]-[0010]).

	Regarding claim 5, the Gill/Helsper combination teaches all of the elements of claim 1 and further teaches:
	The method of claim 1, wherein the I/O recovery event comprises one of: 
a storage system warm start, a storage system failure, a missing interrupt, a channel path recovery, an I/O device timeout, an I/O link timeout, and an I/O storage system timeout (Gill: Paragraph [0019], “Examples of a recovery event include, for example, unavailability of some or all of a cluster, destruction of some or all of a cluster, downtime of some or all of a cluster. A recovery event may be caused by a disaster, for example, such as a flood, a fire, explosion, nuclear blast, earthquake, or combinations thereof. Recovery events may have other causes, such as theft, component failure, manufacturing defects, or combinations thereof”); and 
wherein the second set of resources comprises one or more of an increase in number of processor cores (Gill: Paragraph [0017], “Compute-only nodes can be assigned quickly (e.g., in minutes in some examples) and removed just as quickly to be reassigned when no longer used. More storage-intensive nodes may take significantly longer (e.g., hours) to add and/or remove from a cluster. This may , an increase in strength of processor cores, an increase in memory (Gill: Paragraph [0017], “Compute-only nodes can be assigned quickly (e.g., in minutes in some examples) and removed just as quickly to be reassigned when no longer used. More storage-intensive nodes may take significantly longer (e.g., hours) to add and/or remove from a cluster. This may be because to add and/or remove a storage-intensive node from a cluster, data in the cluster's storage pool may be redistributed to and/or from the storage of the storage-intensive node to integrate the storage-intensive node's storage into the cluster's storage pool”), additional I/O devices, additional I/O parallelism, additional I/O links, adjustment of I/O links using dynamic channel path management (DCPM), a processing accelerator, adjusting of prioritization within the data processing system, and adjusting of workload placement in the data processing system.  

	Regarding claim 8, Gill teaches:
A system comprising: 
P201810392US01 Page 44 of 49a plurality of computing resources (Gill: Paragraph [0022], “A cluster generally refers to a number of nodes which share a storage pool. The nodes may have a combination of computational capability (e.g., one or more processors), memory, and/or storage (e.g., one or more disks for storage of data)”); 
a plurality of partitions (Gill: Paragraph [0022], “The storage provided by each of the nodes may be aggregated into a storage pool, such as storage pool 110”); and 
a resource management module coupled with the plurality of partitions and the plurality of computing resources, the resource management module configured to (Gill: Paragraph [0028], “The cluster manager may generally be implemented on any computing system, and may include one or more : 
allocate a first set of resources to a partition of the plurality of partitions (Gill: Paragraph [0022], “Nodes may run virtual machines, which may be executed using the computational resources of one or more of the nodes”); 
operate the partition on the system using the first set of resources (Gill: Paragraph [0022], “Nodes may run virtual machines, which may be executed using the computational resources of one or more of the nodes”); 
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0032], “Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; wherein the time interval would be the time for the recovery cluster to be done which is also ;
allocate a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”); 
continuing operation of the partition on the data processing system using the first set of resources and the second set of resources for a duration of the time interval (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster ; and
based on an elapsing of the time interval, removing the second set of resources from the partition (Gill: Paragraph [0032], “Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; wherein the time interval would be the time for the recovery cluster to be done which is also described in the Applicant’s specification as a time interval being equivalent to the recovery time; and wherein the resources are deallocated after completion).

However, Gill does not appear to clearly teach (italics indicates emphasis):
detect a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources.


detect a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources (Helsper: Paragraph [0016], “The performance forecasting system may also take one or more response actions, such as activating an alarm condition, imputing a missing or deviant input value, reallocating communication resources, reallocating processing resources, changing system configuration settings, discontinuing non-critical system functions, restarting a hung application program, and changing an advertising program. The forecasting system may automatically implement one or more of these actions in response to a forecasted system slowdown or failure”; and Claim 20, “compute a performance forecast for the computer system based on the set of output values for the current time interval, compare the performance forecast to a tolerance band, and take one or more response actions in response to the performance forecast selected from the group including activating an alarm condition, imputing a missing or deviant input value, reallocating communication resources, reallocating processing resources, changing system configuration settings, discontinuing non-critical system functions, restarting an application, and changing an advertising program. The forecasting system may automatically implement one or more of these actions in response to a forecasted system slowdown or failure”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Gill by adjusting the allocation of processing resources based on a non-catastrophic recovery event, as taught by Helsper.  One of ordinary skill in the art would have been motivated to use the methods of Helsper because by detecting accurately slowdowns the system can make accurate preventative measures such as reallocating processing resources. (Helsper: Paragraph [0008]-[0010]).


	The system of claim 8, wherein the I/O recovery event comprises one of: a storage system warm start, a storage system failure, a missing interrupt, a channel path recovery, an I/O device timeout, an I/O link timeout, and an I/O storage system timeout (Gill: Paragraph [0019], “Examples of a recovery event include, for example, unavailability of some or all of a cluster, destruction of some or all of a cluster, downtime of some or all of a cluster. A recovery event may be caused by a disaster, for example, such as a flood, a fire, explosion, nuclear blast, earthquake, or combinations thereof. Recovery events may have other causes, such as theft, component failure, manufacturing defects, or combinations thereof”); and 
wherein the second set of resources comprises one or more of an increase in number of processor cores (Gill: Paragraph [0017], “Compute-only nodes can be assigned quickly (e.g., in minutes in some examples) and removed just as quickly to be reassigned when no longer used. More storage-intensive nodes may take significantly longer (e.g., hours) to add and/or remove from a cluster. This may be because to add and/or remove a storage-intensive node from a cluster, data in the cluster's storage pool may be redistributed to and/or from the storage of the storage-intensive node to integrate the storage-intensive node's storage into the cluster's storage pool”), an increase in strength of processor cores, an increase in memory (Gill: Paragraph [0017], “Compute-only nodes can be assigned quickly (e.g., in minutes in some examples) and removed just as quickly to be reassigned when no longer used. More storage-intensive nodes may take significantly longer (e.g., hours) to add and/or remove from a cluster. This may be because to add and/or remove a storage-intensive node from a cluster, data in the cluster's storage pool may be redistributed to and/or from the storage of the storage-intensive node to integrate the storage-intensive node's storage into the cluster's storage pool”), additional I/O devices, additional I/O parallelism, additional I/O links, adjustment of I/O links using dynamic channel path management (DCPM), a processing accelerator, adjusting of prioritization within the system, and adjusting of workload placement in the system.

	Regarding claim 15, Gill teaches:
A computer program product comprising a computer readable storage medium having stored thereon program instructions executable by one or more processing devices to perform a method of comprising (Gill: Paragraph [0028], “The cluster manager may generally be implemented on any computing system, and may include one or more software and/or computer readable media encoded with executable instructions which may cause the cluster manager to perform the actions described. The cluster manager 122 may be in communication with cluster 112 and/or additional cluster(s) 126. The communication may be provided, e.g., over a network at the recovery site, for example”): 
allocating a first set of resources to a partition that is hosted on a data processing system (Gill: Paragraph [0022], “Nodes may run virtual machines, which may be executed using the computational resources of one or more of the nodes”); 
operating the partition on the data processing system using the first set of resources (Gill: Paragraph [0022], “Nodes may run virtual machines, which may be executed using the computational resources of one or more of the nodes”); 
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources ;
allocating a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”); 
continuing operation of the partition on the data processing system using the first set of resources and the second set of resources for a duration of the time interval (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., ; and
based on an elapsing of the time interval, removing the second set of resources from the partition (Gill: Paragraph [0032], “Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; wherein the time interval would be the time for the recovery cluster to be done which is also described in the Applicant’s specification as a time interval being equivalent to the recovery time; and wherein the resources are deallocated after completion).

However, Gill does not appear to explicitly teach (italics indicates emphasis):
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources.

However, in the same field of endeavor, Helsper teaches:
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources (Helsper: Paragraph [0016], “The performance forecasting system may also take one or more response actions, such as activating an alarm condition, imputing a missing or deviant input value, reallocating communication resources, reallocating processing resources, changing system configuration settings, discontinuing non-critical system functions, restarting a hung application program, and changing an advertising program. The forecasting system may automatically implement one or more of these actions in response to a forecasted system slowdown or failure”; and Claim 20, “compute a performance forecast for the computer system based on the set of output values for the current time interval, compare the performance forecast to a tolerance band, and take one or more response actions in response to the performance forecast selected from the group including activating an alarm condition, imputing a missing or deviant input value, reallocating communication resources, reallocating processing resources, changing system configuration settings, discontinuing non-critical system functions, restarting an application, and changing an advertising program. The forecasting system may automatically implement one or more of these actions in response to a forecasted system slowdown or failure”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Gill by adjusting the allocation of processing resources based on a non-catastrophic event, as taught by Helsper.  One of ordinary skill in the art would have been motivated to use the methods of Helsper because by detecting 

Regarding claim 19, the Gill/Helsper combination teaches all of the elements of claim 15 and further teaches:
The computer program product of claim 15, wherein the I/O recovery event comprises one of: a storage system warm start, a storage system failure, a missing interrupt, a channel path recovery, an I/O device timeout, an I/O link timeout, and an I/O storage system timeout (Gill: Paragraph [0019], “Examples of a recovery event include, for example, unavailability of some or all of a cluster, destruction of some or all of a cluster, downtime of some or all of a cluster. A recovery event may be caused by a disaster, for example, such as a flood, a fire, explosion, nuclear blast, earthquake, or combinations thereof. Recovery events may have other causes, such as theft, component failure, manufacturing defects, or combinations thereof”); and 
wherein the second set of resources comprises one or more of an increase in number of processor cores, an increase in strength of processor cores (Gill: Paragraph [0017], “Compute-only nodes can be assigned quickly (e.g., in minutes in some examples) and removed just as quickly to be reassigned when no longer used. More storage-intensive nodes may take significantly longer (e.g., hours) to add and/or remove from a cluster. This may be because to add and/or remove a storage-intensive node from a cluster, data in the cluster's storage pool may be redistributed to and/or from the storage of the storage-intensive node to integrate the storage-intensive node's storage into the cluster's storage pool”), an increase in memory (Gill: Paragraph [0017], “Compute-only nodes can be assigned quickly (e.g., in minutes in some examples) and removed just as quickly to be reassigned when no longer used. More storage-intensive nodes may take significantly longer (e.g., hours) to add and/or remove from a cluster. This may be because to add and/or remove a storage-intensive node from a cluster, data , additional I/O devices, additional I/O parallelism, additional I/O links, adjustment of I/O links using dynamic channel path management (DCPM), a processing accelerator, adjusting of prioritization within the data processing system, and adjusting of workload placement in the data processing system.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Helsper in view of U.S. Patent No. 9,836,363 to Nosov et al. ("Nosov").

	Regarding claim 2, the Gill/Helsper combination teaches all of the elements of claim 1 and further teaches:
allocating the second set of resources to the partition (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”).

However, the Gill/Helsper combination does not appear to explicitly teach:
determining a recovery delay based on the I/O recovery event; 
determining whether the recovery delay is greater than a predetermined threshold; and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold.

However, in the same field of endeavor, Nosov teaches:
determining a recovery delay based on the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); 
determining whether the recovery delay is greater than a predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be ; and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Gill/Helsper combination by determining a delay for the recovery event and taking a recovery action based on the recovery threshold being met, as taught by Nosov.  One of ordinary skill in the art would have been motivated to use the methods of Nosov because through inclusion of the features of Nosov, the determination of a failure incident and manner of recovering can be done more efficiently and intelligently by analyzing the estimated recovery time versus a threshold. (Nosov: Col. 6, lines 20-34).

	Regarding claim 4, the Gill/Helsper/Nosov combination teaches all of the elements of claim 2 and further teaches:
wherein the recovery delay is determined based on a measured duration of the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	Regarding claim 9, the Gill/Helsper combination teaches all of the elements of claim 8 and further teaches:
allocate the second set of resources to the partition (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”).


determine a recovery delay based on the I/O recovery event; 
determine whether the recovery delay is greater than a predetermined threshold; and 
complete a recovery solution for the event based on the recovery delay being greater than the predetermined threshold.

However, in the same field of endeavor, Nosov teaches:
determine a recovery delay based on the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); 
determine whether the recovery delay is greater than a predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the ; and 
complete a recovery solution for the event based on the recovery delay being greater than the predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Gill/Helsper combination by determining a delay for the recovery event and taking a recovery action based on the recovery threshold being met, as taught by Nosov.  One of ordinary skill in the art would have been motivated to use the methods of Nosov because through inclusion of the features of Nosov, the determination of a failure incident and manner of recovering can be done more efficiently and intelligently by analyzing the estimated recovery time versus a threshold. (Nosov: Col. 6, lines 20-34).

	Regarding claim 11, the Gill/Helsper/Nosov combination teaches all of the elements of claim 9 and further teaches:
wherein the recovery delay is determined based on a measured duration of the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

Regarding claim 16, the Gill/Helsper combination teaches all of the elements of claim 15 and further teaches:
allocating the second set of resources to the partition (Gill: Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”).


determining a recovery delay based on the I/O recovery event; 
determining whether the recovery delay is greater than a predetermined threshold; and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold.

However, in the same field of endeavor, Nosov teaches:
determining a recovery delay based on the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); 
determining whether the recovery delay is greater than a predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the ; and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Gill/Helsper combination by determining a delay for the recovery event and taking a recovery action based on the recovery threshold being met, as taught by Nosov.  One of ordinary skill in the art would have been motivated to use the methods of Nosov because through inclusion of the features of Nosov, the determination of a failure incident and manner of recovering can be done more efficiently and intelligently by analyzing the estimated recovery time versus a threshold. (Nosov: Col. 6, lines 20-34).

	Regarding claim 18, the Gill/Helsper/Nosov combination teaches all of the elements of claim 16 and further teaches:
wherein the recovery delay is determined based on a measured duration of the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Helsper in view of Nosov and further in view of U.S. Publication No. 2016/0162376 to Errickson et al. ("Errickson").

Regarding claim 3, the Gill/Helsper/Nosov combination teaches all of the elements of claim 2. However, the Gill/Helsper/Nosov combination does not appear to explicitly teach:
wherein the recovery delay is determined based on a type of the I/O recovery event.

However, in the same field of endeavor, Errickson teaches:
wherein the recovery delay is determined based on a type of the I/O recovery event (Errickson: Claim 10, “wherein the storing the level-specific logging threshold and the storing the recovery threshold for each event type is in association with a duration”; and Claim 17, “wherein the memory device stores the level-specific logging threshold and the recovery threshold for each event type in association with a .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Gill/Helsper/Nosov combination by determining a recovery delay based on the type of a recovery event, as taught by Errickson.  One of ordinary skill in the art would have been motivated to use the methods of Errickson because through inclusion of the features of Errickson, the specific recovery event can have a more significant and specific response with specific recovery thresholds and timing windows. (Errickson: Paragraphs [0013]-[0014]).

Regarding claim 10, the Gill/Helsper/Nosov combination teaches all of the elements of claim 9. However, the Gill/Helsper/Nosov combination does not appear to explicitly teach:
wherein the recovery delay is determined based on a type of the I/O recovery event.

However, in the same field of endeavor, Errickson teaches:
wherein the recovery delay is determined based on a type of the I/O recovery event (Errickson: Claim 10, “wherein the storing the level-specific logging threshold and the storing the recovery threshold for each event type is in association with a duration”; and Claim 17, “wherein the memory device stores the level-specific logging threshold and the recovery threshold for each event type in association with a duration, and the duration associated with a first event type among the plurality of event types is different than the duration associated with a second event type among the plurality of event types”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Gill/Helsper/Nosov combination on 

Regarding claim 17, the Gill/Helsper/Nosov combination teaches all of the elements of claim 16. However, the Gill/Helsper/Nosov combination does not appear to explicitly teach:
wherein the recovery delay is determined based on a type of the I/O recovery event.

However, in the same field of endeavor, Errickson teaches:
wherein the recovery delay is determined based on a type of the I/O recovery event (Errickson: Claim 10, “wherein the storing the level-specific logging threshold and the storing the recovery threshold for each event type is in association with a duration”; and Claim 17, “wherein the memory device stores the level-specific logging threshold and the recovery threshold for each event type in association with a duration, and the duration associated with a first event type among the plurality of event types is different than the duration associated with a second event type among the plurality of event types”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Gill/Helsper/Nosov combination by determining a recovery delay based on the type of a recovery event, as taught by Errickson. One of ordinary skill in the art would have been motivated to use the methods of Errickson because through inclusion of the features of Errickson, the specific recovery event can have a more significant and specific response with specific recovery thresholds and timing windows. (Errickson: Paragraphs [0013]-[0014]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Helsper in view of U.S. Publication No. 2017/0228257 to Dong et al. ("Dong").
	
	Regarding claim 6, the Gill/Helsper combination teaches all of the elements of claim 1.  However, the Gill/Helsper combination does not appear to explicitly teach:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event.

	However, in the same field of endeavor, Dong teaches:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event (Dong: Paragraph [0018], “In some implementations, a certain amount of computing resources may be allocated for use (and/or consumption) by the user. In other words, the "allocated" resources may represent the resources that have been made available to the user for the user's usage or consumption. When additional computing resources are allocated to the user (e.g., a scale-out action), it may incur additional costs such as licensing fees. For example, the costs related to the additional allocation of the computing resources may be computed based on the duration that the additional computing resources are available to the user for the user's usage or consumption. In some implementations, the additional costs incurred by the new allocation of the computing resources may be added to the overall usage charge. In other implementations, the usage charge may exclude this type of additional costs related to the resource allocation”).



Regarding claim 13, the Gill/Helsper combination teaches all of the elements of claim 8.  However, the Gill/Helsper combination does not appear to explicitly teach:
	adjust billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event.

	However, in the same field of endeavor, Dong teaches:
	adjust billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event (Dong: Paragraph [0018], “In some implementations, a certain amount of computing resources may be allocated for use (and/or consumption) by the user. In other words, the "allocated" resources may represent the resources that have been made available to the user for the user's usage or consumption. When additional computing resources are allocated to the user (e.g., a scale-out action), it may incur additional costs such as licensing fees. For example, the costs related to the additional allocation of the computing resources may be computed based on the duration that the additional computing resources are available to the user for the user's usage or consumption. In some implementations, the additional costs incurred by the new allocation of the computing resources may be added to the overall usage charge. In other .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Gill/Helsper combination by not billing the customer additional costs based on the necessary additional resources, as taught by Dong. One of ordinary skill in the art would have been motivated to use the methods of Dong because through inclusion of the features of Dong, the customer will be alerted regarding overage and the budget can avoid being depleted. (Dong: Paragraphs [0008] and [0029]).

Regarding claim 20, the Gill/Helsper combination teaches all of the elements of claim 15.  However, the Gill/Helsper combination does not appear to explicitly teach:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event.

	However, in the same field of endeavor, Dong teaches:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event (Dong: Paragraph [0018], “In some implementations, a certain amount of computing resources may be allocated for use (and/or consumption) by the user. In other words, the "allocated" resources may represent the resources that have been made available to the user for the user's usage or consumption. When additional computing resources are allocated to the user (e.g., a scale-out action), it may incur additional costs such as licensing fees. For example, the costs related to the additional allocation of the computing resources may be computed based on the duration that the additional computing resources are available to the user for the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Gill/Helsper combination by not billing the customer additional costs based on the necessary additional resources, as taught by Dong. One of ordinary skill in the art would have been motivated to use the methods of Dong because through inclusion of the features of Dong, the customer will be alerted regarding overage and the budget can avoid being depleted. (Dong: Paragraphs [0008] and [0029]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Helsper and further in view of U.S. Publication No. 2019/0028927 to Bantukul ("Bantukul").

Regarding claim 7, the Gill/Helsper combination teaches all of the elements of claim 1. However, the Gill/Helsper combination does not teach:
The method of claim 1, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition.

However, in the same field of endeavor, Bantukul teaches:
The method of claim 1, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition (Bantukul: Paragraph [0087], “In addition, the query coordinator 3304 can use the partition size and quantity to determine a time .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Gill/Helsper combination by removing the additional resources based on a usage of a fixed amount of the resources, as taught by Bantukul.  One of ordinary skill in the art would have been motivated to use the methods of Bantukul because it will thereby allow the performing of network-impacting communication functions without interruption. (Bantukul: Paragraph [0087]).

Regarding claim 14, the Gill/Helsper combination teaches all of the elements of claim 1. However, the Gill/Helsper combination does not teach:
The system of claim 8, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition.  

However, in the same field of endeavor, Bantukul teaches:
The system of claim 8, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition (Bantukul: Paragraph [0087], “In addition, the query coordinator 3304 can use the partition size and quantity to determine a time duration to execute the query, request additional resources, or deallocate resources, etc. For example, if .  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Gill/Helsper combination by removing the additional resources based on a usage of a fixed amount of the resources, as taught by Bantukul.  One of ordinary skill in the art would have been motivated to use the methods of Bantukul because it will thereby allow the performing of network-impacting communication functions without interruption. (Bantukul: Paragraph [0087]).

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 02/08/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are not persuasive.  In particular, Gill teaches the element of claims 1, 8, and 15 regarding the detection of a recovery event during operation. The applicant states that cluster 102 of Gill equates to the partition; however, the Examiner equates cluster 112 as the partition that detects the recovery event.  In fact, in Paragraph [0025] of Gill, Gill states that 112 could be maintaining a storage pool in preparation of a recovery event and later it obtains more resources at the time of the recovery event. Therefore, Gill is only using the first set of resources at the time of detection and uses more resources to compensate for the recovery event.  Furthermore, Helsper teaches that additional resources can be allocated based on a slowdown of system which would also entail a detection of an issue using the first set and adding more resources 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US-20170109204-A1, US-20170083371-A1, US-20130031424-A1, US-20120311376-A1, US-20020188590-A1, US-20120129524-A1, US-6208918-B1). The following statement is a brief summary of very pertinent art that was not relied upon:
US-20170109204-A1: Embodiments of the present invention relate to CPU resource management in a computer cluster. A master node selects a CPU core of at least one compute node for an application from a computer cluster, and allocates a portion of resource of the CPU core to the application. The master node re-allocates a new portion of the resource of the CPU core to the application, in response to a trigger event for re-allocation.
US-20170083371-A1: Allocations of resources are adjusted based on the user activity, VM activity, and/or application activity detected by an agent executing on each VM. Allocated shares may be boosted, unboosted, or normalized, depending on the type and duration of detected activity, by a resource allocation manager executing on a management server.
US-20130031424-A1: When the registered critical functional component is in danger of failure, the negative associations may indicate that actions should be taken to kill or destroy the non-critical functional components that are known to tie up the certain resources. When the registered critical 
US-20120311376-A1: A secondary location of a network acts as a recovery network for a primary location of the service. The secondary location is maintained in a warm state that is configured to replace the primary location in a case of a failover. During normal operation, the primary location actively services user load and performs backups that include full backups, incremental backups and transaction logs that are automatically replicated to the secondary location. Information is stored (e.g. time, retry count) that may be used to assist in determining when the backups are restored correctly at the secondary location.
US-20020188590-A1: where T.sub.1 is the time that failure notification is received by the configuration manager, D is the lease duration, Y is the longest disk I/O time, M represents a non-zero safety margin value which is system specific, and W is the configuration manager failure/recovery time. While this represents the preferred delay time before recovery operations are permitted to the failed node, more generally, the delay possible may be less cautiously chosen to be as little as T+max(T.sub.1, . . . , T.sub.n)+D+M, where there are more than two partitions.

US-6208918-B1: the adjustment means evaluates the urgency of recovery, based on the type of unusable data, which includes at least programs and data. If the unusable data is a program, the adjustment means will evaluate the urgency of recovery by determining whether the program that has just become unusable was running up to now. If that program was running up to now, the adjustment means sets the request timing at no delay; otherwise, the adjustment means sets the request timing at a given delay time instead of no delay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/M.N.P./Examiner, Art Unit 2114 


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114